Citation Nr: 0704084	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  06-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1950 to 
March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision, in which the RO 
granted the veteran service connection for bilateral hearing 
loss with a noncompensable rating, effective August 10, 2005.  
The veteran filed a notice of disagreement (NOD) with the 
disability rating in February 2006, and the RO issued a 
statement of the case (SOC) in May 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that month.

In February 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since August 10, 2005, audiometric testing has revealed, 
at worst, level I hearing acuity in the right ear and level I 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.385, 4.1, 4.2, 4.7, 
4.85 (Diagnostic Code 6100), and 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

As such, the Board notes that a pre-rating RO letter, dated 
in September 2005, and a post rating RO letter, dated in 
March 2006, provided the veteran the notice required under 
the VCAA and the implementing regulations.  The March 2006 
letter notified the veteran what evidence was required to 
support a claim for a higher disability rating.  The letter 
also notified the veteran of which portion of that evidence 
the veteran was responsible for sending to VA.  The September 
2005 letter notified the veteran which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
The September 2005 letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court of Appeals for Veterans Claims (Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) requires 
that notice to a claimant pursuant to the VCAA be provided at 
the time that, or immediately after, the VA Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

Although the March 2006 RO letter - which substantially 
completed VA's notice requirements and corrected any 
deficiencies in the September 2005 letter - was sent after 
the original adjudication of the veteran's claim, the Board 
finds that any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided 
(as reflected in the May 2006 SOC).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2006).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the May 2006 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the March 2006 RO letter.  As stated above, the 
veteran is not prejudiced by the timing of this notice.  In 
any event, the Board notes that, as the decision herein 
denies the claim for an initial compensable rating, no 
disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

In February 2006, the RO granted the veteran service 
connection for bilateral hearing loss, finding that his 
hearing loss is related to exposure to loud noise in service.  
The RO granted a noncompensable disability rating, effective 
August 10, 2005 and the veteran requests an initial 
compensable rating.

A July 2004 VA treatment record shows a diagnosis of hearing 
within normal limits through 1,500 Hz followed by a mild 
dropping to a severe/profound sensorineural hearing loss 
thereafter for the right ear.  The left ear revealed hearing 
loss within normal limits through 2,000 Hz followed by a 
moderate to severe sensorineural hearing loss thereafter.  
Speech discrimination was good bilaterally.  An October 2004 
VA treatment record revealed similar results.

A January 2006 VA examination report shows that the veteran 
underwent an audiological evaluation, which reflected hearing 
within normal limits at 500 to 1,500 Hz, with a mild dropping 
to the profound sensorineural hearing loss through 4,000 Hz 
for the right ear; and hearing within normal limits at 500 to 
2,000 Hz, with a moderate to moderately severe sensorineural 
hearing loss through 4,000 Hz.  On audiometric testing, pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
80
95
56
LEFT
20
20
50
70
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and 92 percent in the left ear.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2006).

In this case, the record does not reveal puretone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for either ear under 38 C.F.R. § 4.86.  Hence, 
this provision is not applicable in the present appeal.

Applying the criteria for evaluating bilateral hearing loss 
to the results of the January 2006 audiometric evaluation 
(which is the only medical evidence of record showing the 
numerical results of an audiometric evaluation), the veteran 
has Level I hearing acuity in the right ear, and Level I 
hearing acuity in the left ear, based on application of the 
reported findings to Tables VI and VII.  These findings 
warrant a noncompensable rating under 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2006).

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds an initial 
compensable rating for bilateral hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
given the method of deriving schedular ratings for bilateral 
hearing loss, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


